Citation Nr: 0735062	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  
Thereafter, the appeal was transferred to the New York RO 
where the statement of the case (SOC) was issued in May 2005 
and was subsequently transferred back to the Portland RO 
where the May 2007 supplemental statement of the case (SSOC) 
was issued.  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  The veteran's PTSD has not been shown to be the result of 
a verified stressful event which occurred during his period 
of active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a SOC and SSOC were 
provided to the veteran in May 2005 and May 2007, 
respectively.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The veteran was requested to 
provide any evidence in his possession that pertains to the 
claim and he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.   

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in September 2007, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The Board acknowledges that VA did not attempt to verify the 
veteran's alleged in-service stressors.  However, as will be 
discussed below, the Board notes that the veteran does not 
have a diagnosis of PTSD based on his in-service stressors.  
As such, efforts to verify the veteran's alleged stressors 
were not necessary.  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in May 2004.  The veteran testified at a hearing 
conducted in September 2007.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran testified that he was a junior Navy corpsman.  
Further, his service records did not show that he received 
any awards or decorations indicative of combat service, such 
a Bronze Star with V Device or Purple Heart.  Additionally, 
the veteran did not allege that he engaged in combat and 
during his May 2004 PTSD examination he stated that he did 
not go to Vietnam.  As such, the Board finds that the veteran 
is not shown to have engaged in combat with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran alleged 
several stressors.  During his May 2004 PTSD examination, the 
veteran reported the following in-service stressors:  
witnessing a sailor fall overboard and suffer an open head 
injury, treating two Jamaicans after they were involved in a 
fight, getting beat up by Marines, and racial tensions and 
racial fights.  In his March 2005 PTSD stressor statement and 
during his September 2007 hearing, the veteran added that the 
sailor fell overboard in approximately March or April 1964.  
The veteran contended that he watched over the sailor until 
he was medivaced to a hospital.  The veteran stated that this 
incident was traumatic because he was unaware if the sailor 
lived or died.  

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the alleged stressors' actual happening.  The 
Board acknowledges that VA did not attempt to verify the 
veteran's alleged in-service stressors.  However, even 
assuming without deciding that the alleged stressors did 
occur and could be verified, the Board notes that the veteran 
does not have a diagnosis of PTSD based on his in-service 
stressors.  As such, efforts to verify the veteran's alleged 
stressors were not necessary.  

In this regard, the veteran's May 1963 enlistment examination 
and report of medical history were negative for complaints, 
treatment, or diagnosis of PTSD or other psychiatric 
disabilities.  The June 1965 separation examination was also 
negative for complaints, treatment, and diagnosis of PTSD or 
any psychiatric disability.  As stated above, the veteran 
underwent a VA PTSD examination in May 2004 and reported the 
previously listed in-service stressors.  The veteran also 
informed the examiner that he experienced the following 
traumas outside of the military:  people shooting at him and 
being killed in front of him when he was selling drugs as 
well as witnessing stabbings and rapes when he was in prison.  
Following examination, the examiner concluded that the 
veteran did not meet the DSM-IV criteria for PTSD, which is 
necessary in order to establish service connection.  See 
38 C.F.R. §§ 3.304(f) and 4.125(a).

The Board does acknowledge that in VA treatment entries dated 
from December 2003 to August 2006, the veteran appears to 
have a PTSD diagnosis.  However, the veteran's previously 
noted military stressors were not referenced in those 
treatment entries.  Significantly, in a December 2003 
treatment entry the veteran reported that his parents 
constantly physically fought with one another and that he was 
verbally abused, he witnessed a train accident when he was 
six years old and a drowning death when he was 12 years old, 
one of his children died in infancy, and about 12 years prior 
he saw a good friend stab her brother to death.  The initial 
diagnostic impression was PTSD, non-combat type.  Further, in 
April 2005 the veteran had a diagnosis of PTSD but the 
stressor was noted to be sexual abuse by a neighbor when the 
veteran was 13 years old.  Importantly, the veteran never 
mentioned his alleged in-service stressors in the VA 
treatment entries wherein PTSD was diagnosed.  As such, the 
medical evidence suggests that the veteran's PTSD diagnosis 
is attributed to incidents outside of his military service.  

The Board notes that during his September 2007 hearing, the 
veteran testified that some of his PTSD feelings were related 
to witnessing a woman stab her brother but he felt that his 
in-service military stressors were the main cause of his 
PTSD.  However, the Board finds that the VA treatment entries 
and May 2004 PTSD examination do not support the veteran's 
contentions.  As noted above, when the veteran reported his 
in-service stressors to the May 2004 VA examiner, he was not 
found to have PTSD.  The Board finds it significant that he 
did not report his alleged in-service stressors to his VA 
treatment providers when he sought treatment for PTSD.  The 
Board affords these treatment records great probative value 
because they were obtained in the course of ascertaining the 
veteran's current psychiatric state.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Lilly's: An Introduction to the Law of Evidence, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rationale that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Regarding the veteran's statements, the Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., he is competent to testify that he 
experienced the aforementioned in-service stressors.  See 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the veteran is 
not competent to testify that he developed PTSD from these 
in-service stressors.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a layperson, he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  ).  In conclusion, the more probative 
evidence of record reflected that the veteran's PTSD 
diagnosis is related to non-service related stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


